


Exhibit 10.42

 

[g17212kg01i001.jpg]

 

John A. Lederer
Chairman and Chief Executive Officer

 

August 17, 2008

 

Mr. Joseph C. Magnacca
5844 Winston Churchill Blvd.
Erin, Ontario N0B1T0 Canada

 

Dear Joseph:

 

This letter will confirm an offer of employment to you by Duane Reade Inc. (the
“Company.”)

 

Terms of Employment. Your initial assignment will be as Senior Vice President,
Chief Merchandising Officer, reporting directly to Mr. John A. Lederer, Chairman
and Chief Executive Officer.  In such position, you will have such authorities,
responsibilities and duties customarily exercised by a person holding that
position, including, without limitation, responsibility for the Company’s
merchandising and marketing activities, including all aspects of such. You will
be based at our headquarters office located at 440 Ninth Avenue, New York, NY.

 

Subject to the terms and conditions of this offer letter, this Agreement shall
be effective for a term commencing on the later of: (i) one day following the
date on which your employment with your previous employer is terminated and
(ii) the date on which the United States Citizenship and Immigration Services
issues a Notice approving the petition (the “Visa Petition”) of the Company on
your behalf authorizing admission into the United States in “O” visa
classification as an “alien who has extraordinary ability” in business
permitting you to be legally employed within the United States (the “Effective
Date”) and ending on the fourth (4th) anniversary of the Effective Date (the
“Initial Term”); provided, however, that such term will be automatically
extended for successive twelve (12) month periods (the Initial Term together
with any extension shall be referred to hereinafter as the “Employment Term”)
unless, no later than ninety (90) days prior to the expiration of the Initial
Term or any extension thereof, you or the Company provides written notice to the
other party that your Employment Term will not be so extended, in which case
your employment will terminate as of the expiration of the Employment Term,
unless earlier terminated in accordance with the other provisions of this offer
letter.  Notwithstanding the foregoing, if the Visa Petition is denied, this
offer letter shall be of no force and effect and shall be null and void ab
initio, except for the provisions of the paragraph entitled ‘Special Payments’
below.

 

Executive Offices:   440 9th Avenue, New York, NY 10001
Telephone 212-273-5704       FAX:  917-351-0392

 

--------------------------------------------------------------------------------


 

Your initial salary will be at an annual rate of $460,000.00, to be paid in
bi-weekly installments of $17,692.31, subject to annual review by Mr. Lederer. 
Future salary increases will be at the discretion of the Company and based on
demonstrated job performance in accordance with Company policy and practice.

 

The Company offers an executive benefit program in which you will be able to
participate, subject to the terms of eligibility for the individual benefit
plans.  Those plans include a 401(k) program, major medical benefits, Company
paid life and disability programs and other welfare benefit packages.  You will
receive four (4) weeks of paid vacation each calendar year subject to
restrictions of your job requirements.  Please be aware that Company’s vacation
policy does not allow carryover of vacation from year to year.  Therefore, if
the four weeks are not taken they are forfeited each year.

 

As a senior executive of the Company, you will be eligible to participate in the
Company’s performance incentive plan and will have the opportunity to receive an
annual cash bonus pursuant to the terms of that plan of between fifty percent
(50%) and one hundred and fifty percent (150%) of your annual salary rate,
determined as follows:  50% of your annual salary will be paid upon achievement
of the “minimum target,” 100% of your annual salary will be paid upon
achievement of the “target,” 150% of your annual salary will be paid upon
achievement of the “maximum target” and no bonus will be paid if the “minimum
target” is not achieved.  The amount of your bonus will be determined based on a
straight-line interpolation for achievement between the “minimum target” and
“maximum target”.  The plan targets are set by the Company’s Board of Directors
and compensation committee annually and are typically based on the attainment of
Company performance towards EBITDA targets and your individual performance
towards goals mutually set between you and the Chief Executive Officer.  It is
anticipated that with respect to the Company, the “minimum target” will require
achievement of 95% of the annual EBITDA targets, the “target” will require
achievement of 100% of the annual EBITDA targets, and the “maximum target” will
require achievement of 105% of the annual EBITDA targets.  Subject to your
employment with the Company for a period of at least twelve (12) months, you
will be entitled to receive a guaranteed minimum bonus with respect to the
twelve (12) month period following the Effective Date equal to 100% of your base
salary, which will be divided pro-rata between your bonus for 2008 and your
bonus for 2009 to reflect the portion of 2008 following the Effective Date
during which you were employed by the Company.  Actual incentive payments will
be paid yearly on the same date that the Company makes such payments to other
members of its senior management, usually at the end of the first quarter of the
year immediately following the year for which the bonus is payable, after Board
approval and subject to you remaining employed with the Company through the
close of the fiscal year in respect of which the annual bonus is to be paid and
having not given or received a notice of termination before the close of the
fiscal year in respect of which the annual bonus is to be paid.  As with other
executive benefits programs, eligibility and participation are subject to the
specific provisions of the plan.

 

As an executive, you will be eligible to participate in the Company’s 2004
Management Stock Option Plan.  Subject to the terms and conditions of that plan,
on the Effective Date you will receive an initial grant of options to acquire
fifty thousand (50,000) shares of Company stock at an exercise price of one
hundred dollars ($100.00 per share) (the “Options”).

 

2

--------------------------------------------------------------------------------


 

Subject to your continued employment, 60% of the Options (the “Service Options”)
will vest at a rate of twenty-five percent (25%) per year of service with the
Company, such that those Options will be 100% vested at the end of four
(4) years employment.  The remaining 40% of the Options (the “Performance
Options”) will vest at a rate of twenty-five percent (25%) per year of service
with the Company, subject to both your continued employment and the achievement
of annual EBITDA targets by the Company.  Notwithstanding the preceding
sentence, if any portion of the Options fail to vest because the annual EBITDA
targets are not attained for a given fiscal year, such portion of the Options
may still subsequently vest and become exercisable if the Company achieves the
cumulative EBITDA targets set with respect to a later fiscal year.  The grant of
the Options is conditioned upon and subject to you becoming a party to the
Company’s Stockholders Agreement.  The Options will, in accordance with the
terms of the Plan pursuant to which such Options are issued, be subject to such
standard equitable adjustments as the Company deems necessary or appropriate to
prevent substantial enlargement or dilution of your rights in the event of
certain corporate transactions and extraordinary events, including a grant of
extraordinary dividends.  Nothing in this provision shall act as a guarantee of
any specific value of the Company stock other than the value described in the
stock plan itself.  In connection with an initial public offering of the Company
stock, the Company reserves the right to convert the Options into options to
purchase equity securities of an entity other than the Company, if such entity
will become the public company, and such equitable adjustments will be made to
the terms and conditions of your Options as the Company deems necessary or
appropriate.

 

Subject to your continued employment with the Company through the consummation
of a change in control, the Service Options will vest as necessary to enable you
to exercise your rights pursuant to a ‘Tag-Along Sale’ and to satisfy the
Company’s rights with respect to a ‘Drag-Along Sale’ (in each case, pursuant to
the Company’s Stockholders Agreement).  All unvested Performance Options will
vest upon a change in control of the Company if, and only if, such change in
control yields for the Company’s controlling stockholder and its affiliates a
certain minimum cash-on-cash return on the investment in the Company made by
Company’s controlling stockholder and its affiliates, provided you are employed
by the Company on the date that such change in control is consummated.

 

As a senior executive of the Company, you will be required to enter into a
restrictive covenants agreement which will include, without limitation: (i) an
ongoing covenant not to disclose confidential information of the Company or any
of its subsidiaries, (ii) an ongoing covenant not to make disparaging statements
of any kind or in any form about the Company or any of its subsidiaries, (iii) a
covenant not to solicit any employees or customers of the Company or any of its
subsidiaries during the Employment Term and for a period of twenty four (24)
months following termination of your employment, and (iv) a covenant not to
compete, directly or indirectly, with the Company or any of its subsidiaries,
including, without limitation, by providing services of any kind or in any
capacity for any company engaged in a business similar to that of the Company
in, or within a one hundred (100) mile radius of, the New York City metro
vicinity and in any other geographic area in which the Company then has plans to
expand within the following twelve (12) months, during the Employment Term and
for a period of eighteen (18) months following termination of your employment. 
You acknowledge and agree that the Company will be entitled to preliminary and
permanent injunctive relief (without the necessity of proving actual damages) as
well as an equitable accounting of all earnings, profits and other

 

3

--------------------------------------------------------------------------------


 

benefits arising from any violation by you of these restrictive covenants, in
addition to any other legal or equitable rights or remedies to which the Company
may be entitled.

 

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason or no reason, with or without cause.  In the event the Company
terminates your employment other than for “cause,” you will be paid severance
(“Regular Severance”) equal to either:

 

(i)            two years of your base salary determined using your then-current
salary rate in effect at the time of your termination, payable in bi-weekly
installments (should such termination occur prior to the second anniversary of
the Effective Date); or

 

(ii)           one year of your base salary determined using your then-current
salary rate in effect at the time of your termination plus the annualized
average of the two annual bonuses paid to you prior to your termination (without
regard to any portion of the guaranteed minimum bonus applicable to 2008 or
2009), payable in bi-weekly installments (should such termination occur on or
after the second anniversary of the Effective Date).

 

In addition, in the event the Company terminates your employment other than for
“cause,” the Company will reimburse you for any documented outplacement and
moving expenses back to the Toronto metro vicinity, up to $25,000.00 in
aggregate.  The Company’s payment of Regular Severance will be subject to both
your execution of a general release of claims against the Company and its
subsidiaries in a form to be provided by the Company and your continuing
compliance with all restrictive covenants to which you are subject under this
offer letter, the restrictive covenants agreement, or otherwise.  For purposes
of this Agreement “cause” shall mean termination for:  (1) a failure to follow
lawful instructions of the Chief Executive Officer, (2) serious misconduct,
dishonesty or disloyalty which results from a willful act or omission and which
is materially injurious (or if public could be materially injurious) to the
reputation or financial interests of the Company, including without limitation,
sexual or racial harassment of any employee of the Company, any of its
subsidiaries or of any person engaged in business with the Company or any of its
subsidiaries; (3) being convicted of (or entering into a plea bargain admitting
criminal guilt to) any crime; (4) willful and continued failure to substantially
perform your duties under this Agreement; (5) commission of any act of fraud or
embezzlement against the Company or any subsidiary thereof; (6) material breach
of any covenant or Company policy regarding the protection of the Company’s
business interests, including, without limitation, policies addressing
confidentiality and non-competition; (7) a breach in any material respect of
your representations and warranties made in this offer letter; or (8) any other
material breach of this Agreement.  For the avoidance of doubt, non-renewal of
the Employment Term by the Company shall not trigger Regular Severance.  In the
event of termination of your employment for any reason, with or without cause,
you will be entitled to any earned but unpaid salary through the date of
termination, plus any earned and accrued unused vacation pay, any accrued but
unpaid business expenses, and any other vested and accrued compensation and
benefits payable in accordance with the applicable Company policy or plan.  If
your employment is terminated by the Company for cause, you will not be entitled
to any other

 

4

--------------------------------------------------------------------------------


 

compensation from the Company, including, without limitation, severance pay, and
any unpaid bonus together with all of your outstanding vested and unvested
Options will be immediately forfeited.

 

Should you elect to terminate your employment with the Company for “good
reason,” you will be entitled to receive Regular Severance as you would if the
Company terminates your employment other than for “cause.”  For purposes of this
Agreement, “good reason” shall mean: (i) the assignment to you of any duties
materially and adversely inconsistent with your position as Chief Merchandising
Officer or (ii) a reduction in your base salary or target annual cash bonus
opportunity, provided, however, that any event described in clauses (i) or
(ii) shall not constitute good reason unless you have given the Company prior
written notice of such event and the Company has not cured such event (if
capable of cure) within (30) days following receipt of such notice.  For the
avoidance of doubt, non-renewal of the Employment Term by the Company shall not
constitute “good reason.”  Additionally, at any time prior to the first
anniversary of the Effective Date, the Company in its sole discretion may cause
not to commence, limit or temporarily suspend your official duties and
responsibilities, and that shall not constitute “good reason” (provided however
that during any such period you shall remain an active employee and shall
continue to receive your compensation and other benefits).  Should you elect to
terminate your employment with the Company other than for “good reason” prior to
the second anniversary of the Effective Date, you will be required to repay the
Company any difference between your actual annual bonus payment(s) and what you
otherwise would have received without any guaranteed minimum bonus.

 

You will be reimbursed for all normal business expenses in accordance with
Company policy.  The Company will reimburse you for any documented expenses
relating to tax advice and tax filing up to $10,000.00 in aggregate for the
period prior to the first anniversary of the Effective Date and up to $5,000.00
per annum for each subsequent twelve (12) month period.  The Company will
provide relocation assistance in the amount of $30,000.00 to cover all normal
and customary expenses (i.e. moving expense, closing costs etc.).  You agree
that you will endeavor to relocate to the New York City metro vicinity within
three (3) months of the Effective Date.  During the first three (3) months
following the Effective Date, the Company will reimburse you for reasonable
temporary housing and reasonable travel expenses to and from the New York City
metro vicinity for you, your life partner and your immediate family. 
Thereafter, the Company will reimburse you up to $10,000.00 per annum for any
documented travel expenses between the Toronto metro vicinity and the New York
City metro vicinity for you, your life partner and your immediate family.  For
the avoidance of doubt, none of the payments referenced in this paragraph or
elsewhere in this letter will be grossed up for tax unless specifically noted.

 

Representations and Warranties. Including the two letters to you from your prior
employer, dated April 16, 2007, which you have disclosed to the Company in
advance of the Effective Date, you represent and warrant to the Company that you
are not a party to or bound by any enforceable agreement, covenant or other
obligation with any other person or entity which would restrict or otherwise
interfere with your ability to commence employment with the Company and perform
your duties hereunder.  You further represent and warrant that you will not
disclose or use in connection with your employment with the Company any
information or trade secrets which constitute ‘confidential information’ or
‘proprietary information’ (or any similar

 

5

--------------------------------------------------------------------------------


 

term) as defined in any agreement, covenant or other obligation that you are a
party to or bound by with any other person or entity, including, without
limitation, your previous employer, to the extent, if any, that you are in
possession of such information.  You acknowledge that you have been represented
by counsel in connection with the negotiation of the terms of this offer letter
and the commencement of your employment with the Company.

 

Special Payments. Subject to your continued compliance with the representations
and warranties contained in the previous paragraph, in the event that you are
unable to commence or continue employment with the Company due to any injunction
enforced against you by any person or entity other than the Company, including,
without limitation, your previous employer, as a result of your breach of any
restrictive covenants to which you are subject and which you have disclosed to
the Company in advance of the date of this agreement, the Company will
(a) provide you with a severance/indemnity payment in an amount equal to
$690,000.00 payable in bi-weekly installments (the “Special Severance”),
provided, however, that, if so requested by the Company, you agree that for a
period of up to six (6) months following the date of any such injunction you
will use your best efforts to assist the Company (in such manner as reasonably
requested by the Company) in overturning such injunction (including, without
limitation, not accepting employment with another employer) and the Company
shall not have any obligation to continue to pay you any remaining unpaid
portion of the Special Severance if you accept employment with another employer,
and (b) pay you any costs or expenses (including reasonable attorneys’ fees)
reasonably incurred in connection with the defense of any suit, action or
proceeding brought by your previous employer in connection with the Company’s
employment or proposed employment of you (and will pay the amount of any damages
for which you are liable as determined by a court in such suit, action or
proceeding).  The provisions of the preceding sentence shall remain applicable
even if the Visa Petition is denied.  The Company reserves the right to
terminate your employment (and pay you the Special Severance in lieu of the
Regular Severance) if you become a party to any litigation arising out of or in
connection with the attempted enforcement of any restrictive covenants by any
person or entity other than the Company, including, without limitation, your
previous employer.  For the avoidance of doubt, if in any instance the Special
Severance is payable to you then you will not be entitled to receive the Regular
Severance.  Notwithstanding the foregoing, you will be required to actively seek
other employment and otherwise mitigate the obligations of the Company under
this paragraph and any amounts payable to you by the Company pursuant to this
paragraph will be reduced by any remuneration attributable to any subsequent
employment you may obtain (including, without limitation, any compensation
related to consulting services or other services you may provide) during the
eighteen (18) month period following the initial enforcement date of any such
injunction, the denial of the Visa Petition or the Company’s termination of your
employment, as applicable.

 

Miscellaneous. This offer letter will be governed by, and interpreted in
accordance with, the laws of the state of New York, without regard to the
conflict of law provisions of any jurisdiction which would cause the application
of any law other than that of the state of New York.  Any controversy or claim
arising out of or relating to this offer letter (other than with respect to any
restrictive covenants to which you are subject), or the breach thereof, will be
settled by arbitration administered by one arbitrator of the American
Arbitration Association in

 

6

--------------------------------------------------------------------------------


 

accordance with its Commercial Arbitration Rules then in effect.  Unless
otherwise awarded by the arbitrator, each party will be responsible for its own
fees and expenses.

 

This offer letter is intended to memorialize the offer of employment provided by
the Company and if these terms are acceptable, to create an at-will employment
relationship under these terms until such time as a mutually agreeable
definitive employment agreement is entered into by you and the Company
reflecting the terms of this offer letter and other customary terms.  Nothing in
this offer letter is intended or shall have the effect of modifying or amending
the terms, conditions or requirements of any benefit plan, retirement plan or
welfare plan or arrangement offered by the Company.  During your employment, you
will remain subject to, and be required to abide by, all terms, conditions and
requirements of the policies and practices dictated by the Company for executive
employees.

 

We all look forward to you joining our team in the near future.  Please do not
hesitate to call me if you have any questions.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ JOHN A. LEDERER

 

 

John A. Lederer

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

/s/ JOSEPH C. MAGNACCA

 

 

Mr. Joseph C. Magnacca /Date

 

 

 

 

 

CC:

Mr. John Henry—SVP/CFO

 

 

 

Ms. Michelle Bergman—SVP/General Counsel

 

 

 

7

--------------------------------------------------------------------------------
